Chadwick, J.
(dissenting) — The defendants have been admitted to the bar. It may be admitted that Rankin was regularly retained to bring an action against the Monroes. His contract was to take eighty per cent of all moneys collected from the Monroes, together with a ten-dollar retainer fee in full satisfaction for his services. He was “thrifty.” He wrote a letter to Gordon, inviting him to assist with the case, “in as much as you are living there and could doubtless see all the witnesses.”
Gordon posed as the friend and adviser of the Monroes. After calling their attention to the threatened suit, and “throwing a scare” into them, he induced them to go to North Yakima with him to see Rankin and seek a compromise. They remained in their room at the hotel until he could go out and get Rankin, who came to the hotel. After some ne*605gotiations, they paid Rankin and, unbeknown to themselves, Gordon, the money they now seek to recover. They did not know of Gordon’s secret compact with Rankin, or that he would be a party to the division of eighty per cent of the money Gordon advised them to pay in satisfaction of the claim presented by his confederate.
It seems to me that the court has lost sight of the real issue and held that, since the Monroes may have indeed been guilty of a slander against the “clergyman,” they have only paid out what they might have paid at the end of a lawsuit, and they should not now complain. They say:
“We apprehend, after reading the record, that appellant’s own consciousness was as great a factor moving him to the settlement agreed upon as anything that might have been said by either of the attorneys.”
Such considerations have no place here. The only question is: Were the Monroes induced by the fraudulent manipulations of Gordon and Rankin to part with their money? It may be that, had some disinterested and loyal attorney advised them, instead of an adversary party who hoped to divide eighty per cent of $5,000 or $10,000 with a confederate, they would have paid less than they did and possibly nothing at all. They may have had a defense in law.
We can safely leave the merits to the Monroes and the “clergyman,” who asked for nothing more than an “apology.” It requires no straining of inference or conjecture to hold to the fact, established by an overwhelming weight of the testimony, that defendants in this case are guilty of a deliberate wrong, dishonorable to themselves and discreditable to the pi’ofession.